Citation Nr: 9902834	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  He had approximately two years of service.

This appeal arises from a rating decision of November 1993 
from the Louisville, Kentucky, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans 
Appeals (Board) and in an August 1997 decision, the case was 
remanded to the RO for additional evidentiary development.  
The case is again before the Board for consideration. 

The Boards August 1997 remand included the issue of 
entitlement to service connection for loss of teeth due to a 
fracture and bony growth of the mandible.  In a December 1997 
rating decision, service connection for loss of mandible 
teeth, with alveolar resorption was granted.  Accordingly, 
the benefit sought on appeal was granted and the disagreement 
was resolved.  Therefore, the Board will not consider this 
issue further.  38 U.S.C.A. § 7105(d) (West 1991); Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), Holland v. Brown, 
9 Vet. App. 324 (1996), revd sub nom. Holland v. Gober, No. 
97-7045 (Fed. Cir. July 29, 1997).


REMAND

The veteran contends, in essence, that his psychiatric 
disorder began during service and was present within one year 
of discharge from service.  After a review of the record, the 
Board finds that this case must be returned to the RO for 
additional evidentiary development.  

The record indicates that the veteran began receiving Social 
Security Administration disability benefits in September 
1995.  The notice from the Social Security Administration 
notes that the veteran became disabled on December 31, 1981.  
The Board notes its obligation to obtain medical records held 
by other government agencies, including the Social Security 
Administration, before addressing the merits of the veterans 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Lind v. Principi, 3 Vet. App. 493 (1992).  Accordingly, this 
case must be returned to the RO to request medical records 
used by the Social Security Administration for its decision.

Additionally, it should be noted that the veteran submitted a 
statement from a clinical psychologist.  It was noted that 
the veteran had an emotional disorder before service and 
certain psychoemotional stressors may have exacerbated his 
condition during service such that his condition deteriorated 
to his present condition, diagnosed as a bipolar disorder.  
The Board feels that additional medical development is 
warranted in regard to this question.

The U.S. Court of Veterans Appeals (Court) has held that the 
duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), as set forth in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), requires that the VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, this case is REMANDED for the following:


1. The RO should request that the Social 
Security Administration provide a copy 
of any disability determination(s) 
made concerning the veteran and 
legible copies of the medical evidence 
used for such determination(s).

2. The veteran should be furnished a 
special psychiatric examination in 
order to determine the nature and 
extent of any psychiatric disorder he 
may have.  All indicated tests and 
studies should be performed by the 
examiner.  The claims folder should be 
furnished the examiner prior to the 
examination.  If, in fact, it is 
determined that the veteran has a 
chronic psychiatric disorder, the 
examiner should express an opinion as 
to whether it is related to the 
veterans condition in service or in 
any way related to his period of 
service.  It is requested that any 
opinion expressed should be adequately 
supported.

3. Following receipt of the above 
requested records, the RO should again 
review the veterans claim and 
determine whether service connection 
for a psychiatric disorder can be 
granted.  The RO should conduct any 
additional evidentiary development 
that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable time 
period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to comply with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
